Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7/5/2022 has been entered.      
Response to Amendment
3.	This action is in response to the Amendment filled on 7/5/2022. The amendment has been entered. Claims 1, 2, 7-9 and 16-18 have been amended. Claims 1-20 are pending, with claims 1, 9 and 17 being independent in the instant application.
Response to Arguments
4.	Applicant's Arguments/Remarks filed on 7/5/2022 on page 13 regarding 35 U.S.C. 103 rejections have been fully considered and are found persuasive in view of the amended claims and presented Arguments/Remarks by the Applicant. However, the new ground of rejections is necessitated by Applicant's claim amendments. Therefore, the previous rejections regarding 35 U.S.C.103 are being amended in this current office action. (See analysis below Claim Rejections-35 U.S.C. 103).
Examiner Notes
5.        Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 9 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 9 and 17 recite the limitations “obtain … corresponding identification information related to the at least one AOC from a memory of the system” and “obtain digital size certificate information (DSCI) ... one AOC and from a memory of the system”, respectively. Since both of the claims 9 and 17 are method claims, Applicant didn’t mention anything about ‘system’ in these claims. Therefore, there is insufficient antecedent basis for the abovementioned limitations in the claims 9 and 17, makes the scope of the claims indeterminate. Accordingly, the claims 9 and 17 are rejected under 35 U.S.C. 112(b) as indefinite. Appropriate corrections are required.
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or non-obviousness.
	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (Pub. No. US2019/0057428A1) (hereinafter Su), in view of an NPL paper “Physics-driven Pattern Adjustment for Direct 3D Garment Editing” by Aric Bartle et al. (hereinafter Bartle) and further in view of a Journal “RFID in textile and clothing manufacturing: technology and challenges” by Rajkishore Nayak (hereinafter Nayak).  
Regarding claim 1, Su teaches An apparatus for ascertaining a desired fit for at least one article of clothing (AOC) for a user, comprising: at least one memory; at least one rendering device comprising at least one display; (Su disclosed about apparatus as ‘computer system’ (e.g. a computer) in page 10 paras [0097]: “FIG. 10 is a block diagram illustrating components of a machine 1000, according to some example embodiments, able to read instructions 1024 from a machine readable medium 1022. (e.g. a non-transitory machine readable medium, a machine-readable storage medium, a computer-readable storage medium … FIG, 10 shows the machine 1000 in the example form of a computer system (e.g. a computer) within which the instructions 1024 (e.g. software, a program, an application, an applet, an app, or other executable code) for causing the machine 1000 to perform any one or more of the methodologies discussed herein may be executed …”. It has been disclosed in page 11 para [0100]: “The machine 1000 may further include a graphics display 1010 … display capable of displaying graphics or video.” Further it has been disclosed in page 7 para [0069-0071]: “a client may request only a partial match. For example, a user may provide images of pants, with a request only to match the size and shape of the bottom of the pant leg … the system may then optionally further analyze the available sizes for the matched garments. A mapping of the target garment sizes to the base client size may then be provided ... The match system communicates match information related the requested shape or style information as mapped to the plurality of garments having the threshold similarity to the set of shape or style preferences. In certain embodiments, this may be a list of garments, with a match value identifying how closely each garment matches the requested preferences”. Here, the computer system or apparatus comprises computer-readable storage medium or memory and a graphic display (as rendering device) capable of displaying graphics or video. Further, the match system communicates match information related the requested shape or style information as mapped to the plurality of garments having the threshold similarity to the set of shape or style preferences, by the user/client. Therefore, Su teaches an apparatus/computer for ascertaining or determining a desired fit for article of clothing (AOC) for the user).
Su teaches at least one controller operative to: obtain digital size certificate information (DSCI) comprising original digital size information (DSI) related to at least one of form of the at least one AOC (Under BRI, Examiner would construe the ‘controller’ as a ‘processor’ which control the overall operation of the computer system/apparatus. Su disclosed in page 2 para [0027]: “Any of the machines, databases, or devices shown in FIG. 1 may be implemented in a computer operating with a processor executing standardized instruction sets and modified (e.g. configured or programmed) by software (e.g. one or more software modules) … a special-purpose computer may operate any number of modules using one or more processors to implement various embodiments described herein for garment size matching in a cross-border transaction.” It has been disclosed in page 3 para [0031]: “As shown in FIG. 2, client size information 260 includes … client garment photos … In certain embodiments, client size information 260 may comprise photographs of a client in well-fitting clothing. Client size information 260 may also comprise information regarding another individual other than the user that the user has identified as their size proxy. Such client size information 260 may include any information about the size proxy such as size information for well-fitting clothing belonging to the size proxy, measurements associated with the size proxy, or any other such information ... A base client size as described herein refers to a system determined value or set of values that is used to represent an estimate of a preferred or ideal size for a client. This base client size may then be mapped to a standardized size scale along with the available sizes of a target garment in order to create a recommendation. In certain embodiments, a base client size may be a three-dimensional model of a garment …” Therefore, Su teaches obtaining of DSI related to 3D garment model includes size information by utilizing the controller or processor (e.g. a computer operating with a processor executing standardized instruction sets and configured or programmed by software or software modules)).  
Su teaches reconstruct a first digital 3D model of the at least one AOC in accordance with the original DSI without requiring human body profile information; (Su disclosed in page 9 para [0084 and 0086]: “FIG. 7 the jeans garment template 705 can include information such as the number of panels 710, stitching information 715 of the jeans, body placement parameters 720 of the jeans, draping parameters 725, simulation parameters 730, and other relevant information associated with the jeans garment template. Various parameters may include location parameters within the context of a physical description of aspects of a garment, described within a coordinate system … as illustrated in FIG. 8, two images (e.g. photographs) of the front of the jeans and the back of the jeans can be sufficient when all parts of the garment are captured in the images. Using the two images, the size simulation module 386 can generate a first partial shape corresponding to the front of the jeans 810 and a second partial shape corresponding to the back of the jeans … Moreover, based on the determination that the garment is a pair of jeans, the system can join the partial shapes to generate a 3-D pair of the digital jeans as part of a garment model of the jeans.” Here, a 3-D pair of the digital jeans as part of a garment model of the jeans has been generated by the size simulation module, where images of garment/AOC or jeans garment template the have been used with other information/parameters (e.g. number of panels, stitching information of the jeans, body placement parameters of the jeans, draping parameters, simulation parameters etc.), have been utilized to reconstruct a first digital 3D model of one AOC (e.g. jeans) according to the original DSI (base client size is a three-dimensional model of a garment) without requiring human body profile information)).
	Su teaches render the first digital 3D model on the at least one rendering device; (Su discussed in page 8 para [0075-0081]: “In certain embodiments, system matching processes may involve analyzing the client size information to determine the base client size comprises analyzing garment sizes … Additionally , boundary detection algorithms may also be used as part of processes for generating garment models from images for use in both identifying a base client size and identifying one or more target garments … a boundary detection algorithm can be to determine the color-range of the background of the image by averaging out pixel values at the boundary (e.g. first row, first column, last row, last column) of the input image … The discrete set of points can be a set of vertices associated with pixels that have been identified as boundary points using a boundary detection algorithm. The curve can be created by joining the discrete set of points that are determined to be boundaries of the garment and then running a smoothing function to eliminate outliers … Using these boundary pixels, an outline can be used to generate a partial shape of the garment … Moreover, the precision can be adjusted to accommodate varying levels of desired accuracy of the created digital garment and can be based on computation power. The precision can be automatically adjusted by the system based on the client device (e.g. lower precision for mobile device, higher precision for large screen display)”. It has been discussed in para [0021 and 0100], that system 100 and machine 1000 respectively includes a user interface comprising a display device (or graphics display) and a keyboard. Therefore, the user/client can see the created digital garment model (where a set of vertices associated with pixels that have been identified as boundary points using a boundary detection algorithm, set of points that are determined to be boundaries of the garment and using these boundary pixels, an outline can be used to generate a partial shape of the garment), in their display device (e.g. mobile, computer) and the user can adjust the image of created digital garment to accommodate their desired accuracy of the AOC).
	Su teaches modify the first digital 3D model in accordance with alterations desired by the user to generate a modified second digital 3D model separate from and in addition to said first digital 3D model; (Su disclosed in page 9 para [0088-0089]: “As part of garment modeling, certain embodiments may modify a generated 3-D garment model by adding a second group of vertices to the generated 3-D garment model using the tessellation. Tessellation can include breaking down (e.g. tiling) a garment into many tessellated geometric shapes to generate a tessellated garment model. For example, the shirt can be tessellated with triangles (e.g. about 20,000 triangles when triangle edge is around 1 centimeters), and the vertices of the triangles can be the second group of vertices in the generated 3-D garment model. The vertices of the triangles can give location information of certain points in the material. The location information can be an x, y and z position value, and the location position can be independent of color and design of the garment … Tessellation can be used to determine the location of certain points in the material of the garment. The certain points in the material of the garment can be represented by planar shapes … The shapes for the tessellation can be triangles, given that triangles are an efficient way (e.g. less computational power, faster tessellation speed) of representing a tessellated garment”. Here, a generated 3-D garment model being modified by adding a second group of vertices to the generated 3-D garment model using the tessellation and represented as a “tessellated garment”. Therefore, the first digital 3D model of garments/AOC being modified or altered, desired by the user to generate a modified second digital 3D model (as an example, a cloth/garment can be tessellated with triangles (e.g. about 20,000 triangles when triangle edge) and the vertices of the triangles can be the second group of vertices in the generated 3-D garment model), is separate from and in addition to said first digital 3D model). 
	Su teaches generate desired fitting DSI (DSIDF) in accordance with the modified second digital 3D model, said DSIDF separate from and in addition to said original DSI; store the DSIDF in the at least one memory; (Su disclosed in page 10 para [0095-0096]: “in certain embodiments, a garment model may be generated by generating a first partial shape of a garment based on the first image and generating a second partial shape of the garment of the garment based on the second image. A type of garment may then be determined by comparing the generated first and second partial shapes to a database of reference garment shapes. The garment model may be initially generated by joining the first partial shape and the second partial shape based on the determined type of garment, the generated three-dimensional garment model including a first group of vertices. The garment model may further be adjusted by tessellating the generated three-dimensional garment model by adding a second group of vertices to the generated three-dimensional garment model ... The model may then be used in a variety of fashions, including determining the base client size from the generated three - dimensional garment model, performing a match between an avatar representing a base client size and a plurality of models for target garment sizes, or as searchable garment database information used to identify garments meeting threshold size and shape requirements).” Here, it has been discussed desired fitting DSI (DSIDF) being generated according with the modified second digital 3D model (because garment model can be initially generated by joining the first and the second partial shape, the generated three-dimensional garment model including a first group of vertices. The garment model can further be adjusted by tessellating the generated three-dimensional garment model by adding a second group of vertices to the generated three-dimensional garment model). This generated 3D garment model can be used in a variety of fashions, including determining the base client size from the 3D garment model, performing a match between an avatar representing a base client size and a plurality of models for target garment sizes. Therefore, this information of DSIDF is separate from the original DSI (or base client size, as base client size from the 3D garment model being modified/adjusted by tessellating the generated 3Dgarment model by the system, hence different/separate when performing a match between an avatar representing a base client AOC size and models for target garment sizes). Moreover, it has been mentioned that identified garments which meet threshold size and shape requirements (by the user/client), is stored in the searchable garment database i.e. in the memory).
	However, Su doesn’t explicitly teach provide a comparison between different AOCs simultaneously superimposed over each other based on DSI. 
and Bartle teaches provide a comparison between different AOCs simultaneously superimposed over each other based on DSI. (Bartle disclosed in page 50:1-50:2 under ‘Introduction’: “Our framework consists of two components: a 3D editor that generates the designer-envisioned 3D target garment geometry, and a pattern maker that creates the 2D patterns that replicate this target geometry when lifted into 3D via a physical draping simulation correctly accounting for the intrinsic deformation the cloth undergoes during draping … The user can alter individual garments, changing length or fit, or mix together components from different garments … Our 3D editor allows users to schematically specify the garment modifications they wish to apply (Figure 1, left) and then automatically generates a 3D garment that preserves the original input style and conforms with designer expectations. We compute this target garment by extending a formulation of garment style originally designed solely for grading purposes to other garment editing operations, and show it to be equally effective in these settings.” In page 50:8-50:9, the Figure 6 shown the example of different AOCs such as target AOC/clothing rendered in the back for reference and simulation result shown after pattern adjustment (the front AOC), i.e. a comparison is shown between two AOCs (e.g. two dresses in 1st two rows in this example), superimposed over each other based on DSI (3D garment model). Further, Figure 7 shown the comparison between two AOCs such as user-specified transition seam (top), region (bottom) highlighted being shown and re-simulated garment after pattern adjustment (target in back for reference), therefore, two AOCs such as target dress and output dress are superimposed simultaneously over each other and provided visual comparison in Figures 6 and 7).
Therefore, Su and Bartle are analogous art because they are related in performing customization or modifying of 3D garment/apparel model. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Su and Bartle before him or her, to modify the alterations of digital 3D garment model desired by the user of Su, to include visual comparison of digital 3D garment model of different AOCs by superimposing each other of Bartle. The suggestion/motivation for doing so would have been obvious by Bartle because different AOCs such as target AOC/clothing rendered in the back for reference and simulation result shown after pattern adjustment (the front AOC) Figures 6 and 7, i.e. a comparison is shown between two AOCs, e.g. two dresses as target dress and output dress are superimposed over each other based on DSI or 3D garment model (Bartle discussed in page 50:8-50:9, shown in Figures 6 and 7). Therefore, it would have been obvious to combine Bartle with Su to obtain the invention as specified in the instant claim(s).
However, neither Su nor Bartle do not explicitly teaches obtain … corresponding identification information related to the at least one AOC from the at least one memory; 
and Nayak teaches obtain … corresponding identification information related to the at least one AOC from the at least one memory; (Applicant of this current application discussed in para [0093], data related to the apparel such as identification information processed by the controller and store the collected data into a memory of the system, included as one or more of QR codes, bar codes, radio-frequency identification (RFID) tags, biometric markers etc. which may read corresponding tags and form corresponding sensor information. Nayak disclosed in page 3 under ‘Introduction’, “an attempt has been made in this paper to review various applications of RFID in the textile and clothing, manufacture and distribution. This paper also covers the technology of RFID …”. It has been discussed in page 3 under heading ‘RFID systems’: “Radio frequency identification is an automatic identification method consisting of several components such as tags, tag readers, edge servers, middleware, and application software … Among these the three important components are RFID tag (also known as transponder), RFID reader (also known as transceiver or interrogator) and software for data processing. An RFID tag is a small object that can be attached to or embedded into a product … The tags contain electronic product code (EPC) and the information related to the product like the name of the company, batch and year of manufacturing, price etc.” In page 4 under heading ‘Working of an RFID systems’, it has been disclosed: “The reader communicates with a tag, which contains digital information (Figure 2). A collection of wired and wireless network constitutes the communication infrastructure that carries out a series of information transfer actions to deliver the data stored in a tag to the reader … The tags can consist of read only memory (ROM), volatile read/ write random access memory (RAM) …” Further, it has been disclosed in page 8 under heading ‘RFID used in fitting room’: “Radio frequency identification technology is used in the fitting room … Automatic suggestions are provided to men buying clothes in the store when they go to a dressing room to try a suit. A ‘smart mirror’ informs them what kind of suit or accessories will be appropriate. An RFID reader on the smart mirror in the fitting room determines which clothing has been brought into the room from the RFID tag attached to the apparel.” The Radio Frequency Identification tags (RFID tag), which contains digital information are stored in the RAM or ROM (memory). Therefore, Nayak teaches corresponding identification information related to the AOC being obtained from the memory of the RFID system).
Therefore, Su, Bartle and Nayak are analogous art because they are related in helping customers/clients with more favorable fitting of garment/apparel to have a successful and satisfying shopping experience. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Su, Bartle and Nayak before him or her, to include obtaining 3D digital garment model (DSI) and performing the alterations of 3D garment model of Su and Bartle, to include the corresponding identification information related to the AOC or garment being obtained from the memory of the RFID system of Nayak. The suggestion/motivation for doing so would have been obvious by Nayak because the Radio Frequency Identification tags (RFID tag), which contains digital information are stored in the RAM or ROM (memory) and an RFID tag is a small object attached to or embedded into a product (e.g. garment/apparel). When the tag reader or scanner communicates with a tag, which contains digital information of the product, then a series of information transfer actions to deliver the data stored in a RFID tag to the reader/scanner (Nayak disclosed in page 3, 4 and 8). Therefore, it would have been obvious to combine Nayak with Su and Bartle to obtain the invention as specified in the instant claim(s).
Regarding claim 2, Su, Bartle and Nayak teach The apparatus according to claim 1, wherein Su teaches the at least one controller is operative to render a measurement to render a measurement related to at least one location in response to the user selecting the at least one location on the first or second 3D model. (Su disclosed in page 9 para [0088-0090]: “As part of garment modeling, certain embodiments may modify a generated 3-D garment model by adding a second group of vertices to the generated 3-D garment model using the tessellation. Tessellation can include breaking down (e.g. tiling) a garment into many tessellated geometric shape to generate a tessellated garment model. For example, the shirt can be tessellated with triangles ... the vertices of the triangles can be the second group of vertices in the generated 3-D garment model. The vertices of the triangles can give location information of certain points in the material. The location information can be an x, y and z position value, and the location position can be independent of color and design of the garment … Tessellation can be used to determine the location of certain points in the material of the garment. The certain points in the material of the garment can be represented by planar shapes … An example tessellation can be an extracted shape (e.g. a shirt shape) being filled with a plurality of triangles, each with edges that can be calibrated (e.g. 1 cm). Thus, each point on the shirt can be approximated or located by reference to the nearest vertex on the most proximate triangle to the location of the determined position.” Here, a shirt is tessellated with triangles, where the vertices of the triangles can be the second group of vertices in the generated 3-D garment model. The vertices of the triangles can give location information of certain points in the material. The location information can be an x, y and z position value and tessellation can be used to determine the location of certain points in the material of the garment (e.g. shirt), thus, each point on the shirt can be approximated or located by reference to the nearest vertex on the most proximate triangle to the location of the determined position. Therefore, a measurement related to one location information (e.g. x, y and z position value) is rendered in response to the user selected the location on the second 3D garment model).
Regarding claim 3, Su, Bartle and Nayak teach The apparatus according to claim 2, wherein Su teaches the at least one controller is operative to modify the rendered measurement in accordance with an input of the user and modify the DSIDF accordingly. (Su discussed in page 8 para [0075-0082]: “In certain embodiments, system matching processes may involve analyzing the client size information to determine the base client size comprises analyzing garment sizes … Additionally , boundary detection algorithms may also be used as part of processes for generating garment models from images for use in both identifying a base client size and identifying one or more target garments … a boundary detection algorithm can be to determine the color-range of the background of the image by averaging out pixel values at the boundary (e.g. first row, first column, last row, last column) of the input image … The discrete set of points can be a set of vertices associated with pixels that have been identified as boundary points using a boundary detection algorithm. The curve can be created by joining the discrete set of points that are determined to be boundaries of the garment and then running a smoothing function to eliminate outliers … Using these boundary pixels, an outline can be used to generate a partial shape of the garment … Moreover, the precision can be adjusted to accommodate varying levels of desired accuracy of the created digital garment and can be based on computation power. The precision can be automatically adjusted by the system based on the client device (e.g. lower precision for mobile device, higher precision for large screen display) … Furthermore, accuracy parameters can be received (e.g. from a user) or determined to help identify the boundary of the garment or a base client size.” Here, the user/client modified or adjusted the measurement of the “digital garment” (by varying levels of desired accuracy, boundary detection algorithm being used as part of processes for generating garment models from images, where pixel values of input image at the boundary has been averaged out). Therefore, it is understood that rendered measurement of created digital garment is modified or altered by the user and thus the DSIDF updated accordingly).
Regarding claim 4, Su, Bartle and Nayak teach The apparatus according to claim 1, wherein Su teaches the at least one controller is operative to obtain DSI for a plurality of articles of clothing of a vendor (DSI-V). (Su disclosed in page 10 para [0093-0094]: “Garment modeling can include generating multiple sizes of the same garment by scaling or distorting the 3-D digital garment model. Scaling or distorting the 3-D digital garment model can generate 3-D models that are representative of the family of sizes of a garment typically carried and sold by retailers … Additionally, the scaling of dimensions of the garments can be arbitrary (as in the case of creating a custom size), or can be according to specifications. The specifications can be based on grading rules, size charts, actual measurements, and/or digital measurements ... In certain embodiments, a base client size may be used to generate a representative geometry of a client, and a 3-D digital garment model for multiple sizes of the same garment design may be generated in order to model the fit of the garment … This may involve use of a cloth engine can take as input tessellation and material properties and can output 3-D models of clothing on client avatars.” Here, 3-D digital garment model being generated scaling or distorting of the garment that is typically carried and sold by retailers or vendors. The scaling of dimensions of the garments can be according to specifications such as size charts, digital measurements etc., further 3-D digital garment model for multiple sizes (plurality of articles of clothing) can be generated by utilizing cloth engine which can take input tessellation and material properties and can output 3-D models of clothing (or DSI)).
Regarding claim 5, Su, Bartle and Nayak teach The apparatus according to claim 1, wherein Bartle teaches the at least one controller is operative to provide the user at least one of a virtual fitting, visual comparison, and numerical comparison with one or more AOCs based upon a comparison of DSCI thereof. (Examiner notes that the claim language includes two optional embodiments “at least one of a virtual fitting, visual comparison, and numerical comparison …”, therefore at least one of, only one of the three embodiments need to be taught by the reference. Bartle disclosed in page 50:1-50:2 under ‘Introduction’: “Our framework consists of two components: a 3D editor that generates the designer-envisioned 3D target garment geometry, and a pattern maker that creates the 2D patterns that replicate this target geometry when lifted into 3D via a physical draping simulation correctly accounting for the intrinsic deformation the cloth undergoes during draping … The user can alter individual garments, changing length or fit, or mix together components from different garments … Our 3D editor allows users to schematically specify the garment modifications they wish to apply (Figure 1, left) and then automatically generates a 3D garment that preserves the original input style and conforms with designer expectations. We compute this target garment by extending a formulation of garment style originally designed solely for grading purposes to other garment editing operations, and show it to be equally effective in these settings.” In page 50:8-50:9, the Figure 6 shown the example of different AOCs such target AOC/clothing rendered in the back for reference and simulation result shown after pattern adjustment (at the front AOC), i.e. a comparison is shown between two AOCs (e.g. dresses in this example). Further, Figure 7 shown the comparison between two AOCs such as user-specified transition seam (top), region (bottom) highlighted being shown and re-simulated garment after pattern adjustment (target in back for reference), therefore, two AOCs target cloth and output cloth are compared i.e. virtual fitting and visual comparison being shown in Figures 6 and 7).
	Regarding claim 6, Su, Bartle and Nayak teach The apparatus according to claim 1, wherein Su teaches the at least one controller is operative to render a determined match score (MS) for each of the plurality of articles of clothing of the vendor. (Su disclosed in page 3-4 para [0035]: “In certain embodiments, this may include general search terms, one or more images of a garment that a client is searching for or wishes to receive a size recommendation for , style and shape preferences associated with a client including example brands , sizes , shapes , and styles , or any other such information related to a user search for one or more garments ... In certain embodiments, target garment information may identify a web page or sales portal associated with a specific garment design.” It has been disclosed in page 7 para [0071]: “. The match system communicates match information related the requested shape or style information as mapped to the plurality of garments having the threshold similarity to the set of shape or style preferences. In certain embodiments, this may be a list of garments, with a match value identifying how closely each garment matches the requested preferences. This may be, for example, a percentage-based match based on a linear or weighted analysis of the physical dimensions of the preference and the garment. This may be a scored non-linear scale based on history information associated with previous purchases. In other embodiments, this may include multiple types of matching scores or information, along with confidence scores relating to the strength or volume of the data that the match is based on.” Here, the plurality of articles of clothing (AOC) or garments from the vendor (e.g. web page or sales portal) being provided, with a match value identifying how closely each garment matches the requested preferences. A percentage-based match based on a linear or weighted analysis of the physical dimensions of the preference and the garment, also matching scores or information, along with confidence scores being provided in above example).
	Regarding claim 7, Su, Bartle and Nayak teach The apparatus according to claim 1, wherein Nayak teaches at least one AOC includes a corresponding ID tag able to be read by a scanner for retrieving DSI information. (Nayak disclosed in page 3 under ‘Introduction’, “an attempt has been made in this paper to review various applications of RFID in the textile and clothing, manufacture and distribution. This paper also covers the technology of RFID …”. It has been discussed in page 3 under heading ‘RFID systems’: “Radio frequency identification is an automatic identification method consisting of several components such as tags, tag readers, edge servers, middleware, and application software … Among these the three important components are RFID tag (also known as transponder), RFID reader (also known as transceiver or interrogator) and software for data processing. An RFID tag is a small object that can be attached to or embedded into a product … The tags contain electronic product code (EPC) and the information related to the product like the name of the company, batch and year of manufacturing, price etc.” In page 4 under heading ‘Working of an RFID systems’, it has been disclosed: “The reader communicates with a tag, which contains digital information (Figure 2). A collection of wired and wireless network constitutes the communication infrastructure that carries out a series of information transfer actions to deliver the data stored in a tag to the reader … The tags can consist of read only memory (ROM), volatile read/ write random access memory (RAM) …” Further, it has been disclosed in page 8 under heading ‘RFID used in fitting room’: “Radio frequency identification technology is used in the fitting room … Automatic suggestions are provided to men buying clothes in the store when they go to a dressing room to try a suit. A ‘smart mirror’ informs them what kind of suit or accessories will be appropriate. An RFID reader on the smart mirror in the fitting room determines which clothing has been brought into the room from the RFID tag attached to the apparel.” The Radio Frequency Identification tags (RFID) tag, which contains digital information are stored in the RAM or ROM (memory), the RFID reader, reads or scans identification information from RFID tag attached to the apparel (in the dressing/fitting room). Therefore, Nayak teaches AOC includes a corresponding ID tag able to be read by a scanner or RFID reader for retrieving DSI information).
Regarding claim 8, Su, Bartle and Nayak teach The apparatus according to claim 1, wherein Bartle teaches the at least one controller is operative to render at least one surface of the first or second digital 3D model using colors to indicate elasticity information. (Under BRI, Examiner would construe the ‘elasticity information’ for a garment as ‘stretchiness of the cloth/garment’ on the user. Bartle disclosed in page 50:2 under “Introduction’: “We propose a physics-aware method to generate patterns that replicate the target geometry under simulation ... We address the generation of patterns that match a given target in the context of garment editing and derive a simulator independent pattern-making approach by leveraging several observations about the physics of draped cloth … Our initial guesses are designed to be sufficiently close to the solution and the discrepancy between the target and the drape simulated using this initial guess is dominated by intrinsic stretch due to contact, gravity and other forces …”. It has been disclosed in page 50:4 under heading ‘Pattern Adjustment’: “Given a desired target garment geometry created via our direct 3D editing tool, we require a rest garment shape that will reproduce this geometry when draped around a mannequin under gravity … We use 2D parameterization of the target revised garment’s 3D panels, as an initial guess for the desired patterns. These initial patterns capture the garment cut but do not account for physical forces that stretch the patterns during draping … The large deviation in fit and proportions they exhibit is the result of different intrinsic geometry, i.e., difference in shape between corresponding triangles on the two garment meshes. Our optimization consequently focuses on minimizing this intrinsic shape difference, seeking for isometric output and target … Our last observation is that the intrinsic change in mesh geometry during draping is both bounded and largely one-sided. Specifically, fabric practically never compresses and its stretch during draping is limited–at the extreme end knits exhibit up to 100% stretch …”. In Figure 4 in page 50:5, shown ‘Pattern adjustment’ in iterations zero to 5 from Left to right: Color (red to white) shows intrinsic triangle stretch with respect to, to corresponding target geometry (scale from 0.8 to 1 with 1 being optimal). Further, it has been shown in Fig. 11, a target garment generated from original patterns (green) using stiff material in 11(a), by using these patterns to seed pattern adjustment with a much more stretchy fabric in 11(b); the pattern adjustment automatically shrinks the patterns (in 11 (c), blue) to generate a resimulated visually identical garment from the stretchy material. Moreover, Bartle discussed in pages 50:1, 50:3 and 50:8 of in his paper about “simulation software” or “garment design software”, therefore it is considered the software performed as controller is operative to render/provide elasticity information.  Here, the “intrinsic triangle stretch” on the garment meshes i.e. on the surface of the 3D garment model being shown with Color (red to white) in Figure 4 and further in Fig. 11 more stretchy fabric in Fig. 11(c), has been shown. Therefore, elasticity information for the surface of 3D garment model being indicated with color (e.g. red to white in Fig. 4 and green to blue stretchy fabric in Fig. 11 (c)).
Regarding claim 9, Su teaches A method for ascertaining a desired fit for at least one article of clothing (AOC) for a user, the method performed by at least one controller, (Su disclosed in page 5 para [0051 and 0099]: “In certain embodiments, the methods are governed by instructions stored in a computer readable storage medium and that are executed by one or more processors of one or more servers”; also “The machine 1000 includes a processor 1002 … by some or all of the instructions 1024 such that the processor 1002 is configurable to perform any one or more of the methodologies … For example, a set of one or more microcircuits of the processor 1002 may be configurable to execute one or more modules (e.g. software modules) …” It has been discussed in page 6 para [0055 and 0061], method 400 of FIG. 4 continues with identifying the client size information and analyzing the client size information to determine a base client size. This identification and determination are performed by a client size information analysis module. the client may provide one or more images of a garment associated with the client, and the matching system may analyze the files to generate a garment model. The garment model may then he used to determine a base client size, since the client has identified the garment as being associated with a preferred or ideal size for the client. In different embodiments, all of the methods may be used, and the results averaged or weighted to determine the final base client size. Further it has been disclosed in page 7 para [0069-0071]: “a client may request only a partial match. For example, a user may provide images of pants, with a request only to match the size and shape of the bottom of the pant leg … the system may then optionally further analyze the available sizes for the matched garments. A mapping of the target garment sizes to the base client size may then be provided ... The match system communicates match information related the requested shape or style information as mapped to the plurality of garments having the threshold similarity to the set of shape or style preferences. In certain embodiments, this may be a list of garments, with a match value identifying how closely each garment matches the requested preferences”. Here, the method of identifying the client size information to determine a base client size and identified the garment as being associated with a preferred or ideal size for the client, i.e. ascertaining or determining a desired fit for article of clothing (AOC) or garment for the user/client being described in Su’s invention. Further, the processor as controller is configurable to execute one or more software modules i.e. can perform one or more of the methodologies described in the invention).
Su teaches the method comprising acts of: configuring the at least one controller to: obtain digital size certificate information (DSCI) comprising original digital size information (DSI) related to at least one of form of the at least one AOC of the user (Su disclosed in page 2 para [0027]: “Any of the machines, databases, or devices shown in FIG. 1 may be implemented in a computer operating with a processor executing standardized instruction sets and modified (e.g. configured or programmed) by software (e.g. one or more software modules) … a special-purpose computer may operate any number of modules using one or more processors to implement various embodiments described herein for garment size matching in a cross-border transaction.” It has been disclosed in page 3 para [0031]: “As shown in FIG. 2, client size information 260 includes … client garment photos … In certain embodiments, client size information 260 may comprise photographs of a client in well-fitting clothing. Client size information 260 may also comprise information regarding another individual other than the user that the user has identified as their size proxy. Such client size information 260 may include any information about the size proxy such as size information for well-fitting clothing belonging to the size proxy, measurements associated with the size proxy, or any other such information ... A base client size as described herein refers to a system determined value or set of values that is used to represent an estimate of a preferred or ideal size for a client. This base client size may then be mapped to a standardized size scale along with the available sizes of a target garment in order to create a recommendation. In certain embodiments, a base client size may be a three-dimensional model of a garment …” Therefore, Su teaches obtaining of DSI related to 3D garment model includes size information by utilizing the controller or processor (e.g. a computer operating with a processor executing standardized instruction sets and configured or programmed by software or software modules)).  
Su teaches reconstruct a first digital 3D model of the at least one AOC in accordance with the original DSI without requiring human body profile information; (Su disclosed in page 9 para [0084 and 0086]: “FIG. 7 the jeans garment template 705 can include information such as the number of panels 710, stitching information 715 of the jeans, body placement parameters 720 of the jeans, draping parameters 725, simulation parameters 730, and other relevant information associated with the jeans garment template. Various parameters may include location parameters within the context of a physical description of aspects of a garment, described within a coordinate system … as illustrated in FIG. 8, two images (e.g. photographs) of the front of the jeans and the back of the jeans can be sufficient when all parts of the garment are captured in the images. Using the two images, the size simulation module 386 can generate a first partial shape corresponding to the front of the jeans 810 and a second partial shape corresponding to the back of the jeans … Moreover, based on the determination that the garment is a pair of jeans, the system can join the partial shapes to generate a 3-D pair of the digital jeans as part of a garment model of the jeans.” Here, a 3-D pair of the digital jeans as part of a garment model of the jeans has been generated by the size simulation module, where images of garment/AOC or jeans garment template the have been used with other information/parameters (e.g. number of panels, stitching information of the jeans, body placement parameters of the jeans, draping parameters, simulation parameters etc.), have been utilized to reconstruct a first digital 3D model of one AOC (e.g. jeans) according to the original DSI (base client size is a three-dimensional model of a garment) without requiring human body profile information)).
	Su teaches render the first digital 3D model on the at least one rendering device; (Su discussed in page 8 para [0075-0081]: “In certain embodiments, system matching processes may involve analyzing the client size information to determine the base client size comprises analyzing garment sizes … Additionally , boundary detection algorithms may also be used as part of processes for generating garment models from images for use in both identifying a base client size and identifying one or more target garments … a boundary detection algorithm can be to determine the color-range of the background of the image by averaging out pixel values at the boundary (e.g. first row, first column, last row, last column) of the input image … The discrete set of points can be a set of vertices associated with pixels that have been identified as boundary points using a boundary detection algorithm. The curve can be created by joining the discrete set of points that are determined to be boundaries of the garment and then running a smoothing function to eliminate outliers … Using these boundary pixels, an outline can be used to generate a partial shape of the garment … Moreover, the precision can be adjusted to accommodate varying levels of desired accuracy of the created digital garment and can be based on computation power. The precision can be automatically adjusted by the system based on the client device (e.g. lower precision for mobile device, higher precision for large screen display)”. It has been discussed in para [0021 and 0100], that system 100 and machine 1000 respectively includes a user interface comprising a display device (or graphics display) and a keyboard. Therefore, the user/client can see the created digital garment model (where a set of vertices associated with pixels that have been identified as boundary points using a boundary detection algorithm, set of points that are determined to be boundaries of the garment and using these boundary pixels, an outline can be used to generate a partial shape of the garment), in their display device (e.g. mobile, computer) and the user can adjust the image of created digital garment to accommodate their desired accuracy of the AOC).
	Su teaches modify the first digital 3D model in accordance with alterations desired by the user to generate a modified second digital 3D model separate from and in addition to said first digital 3D model; (Su disclosed in page 9 para [0088-0089]: “As part of garment modeling, certain embodiments may modify a generated 3-D garment model by adding a second group of vertices to the generated 3-D garment model using the tessellation. Tessellation can include breaking down (e.g. tiling) a garment into many tessellated geometric shapes to generate a tessellated garment model. For example, the shirt can be tessellated with triangles (e.g. about 20,000 triangles when triangle edge is around 1 centimeters), and the vertices of the triangles can be the second group of vertices in the generated 3-D garment model. The vertices of the triangles can give location information of certain points in the material. The location information can be an x, y and z position value, and the location position can be independent of color and design of the garment … Tessellation can be used to determine the location of certain points in the material of the garment. The certain points in the material of the garment can be represented by planar shapes … The shapes for the tessellation can be triangles, given that triangles are an efficient way (e.g. less computational power, faster tessellation speed) of representing a tessellated garment”. Here, a generated 3-D garment model being modified by adding a second group of vertices to the generated 3-D garment model using the tessellation and represented as a “tessellated garment”. Therefore, the first digital 3D model of garments/AOC being modified or altered, desired by the user to generate a modified second digital 3D model (as an example, a cloth/garment can be tessellated with triangles (e.g. about 20,000 triangles when triangle edge) and the vertices of the triangles can be the second group of vertices in the generated 3-D garment model), is separate from and in addition to said first digital 3D model). 
	Su teaches generate desired fitting DSI (DSIDF) in accordance with the modified second digital 3D model, said DSIDF separate from and in addition to said original DSI; store the DSIDF in the at least one memory; (Su disclosed in page 10 para [0095-0096]: “in certain embodiments, a garment model may be generated by generating a first partial shape of a garment based on the first image and generating a second partial shape of the garment of the garment based on the second image. A type of garment may then be determined by comparing the generated first and second partial shapes to a database of reference garment shapes. The garment model may be initially generated by joining the first partial shape and the second partial shape based on the determined type of garment, the generated three-dimensional garment model including a first group of vertices. The garment model may further be adjusted by tessellating the generated three-dimensional garment model by adding a second group of vertices to the generated three-dimensional garment model ... The model may then be used in a variety of fashions, including determining the base client size from the generated three - dimensional garment model, performing a match between an avatar representing a base client size and a plurality of models for target garment sizes, or as searchable garment database information used to identify garments meeting threshold size and shape requirements).” Here, it has been discussed desired fitting DSI (DSIDF) being generated according with the modified second digital 3D model (because garment model can be initially generated by joining the first and the second partial shape, the generated three-dimensional garment model including a first group of vertices. The garment model can further be adjusted by tessellating the generated three-dimensional garment model by adding a second group of vertices to the generated three-dimensional garment model). This generated 3D garment model can be used in a variety of fashions, including determining the base client size from the 3D garment model, performing a match between an avatar representing a base client size and a plurality of models for target garment sizes. Therefore, this information of DSIDF is separate from the original DSI (or base client size, as base client size from the 3D garment model being modified/adjusted by tessellating the generated 3Dgarment model by the system, hence different/separate when performing a match between an avatar representing a base client AOC size and models for target garment sizes). Moreover, it has been mentioned that identified garments which meet threshold size and shape requirements (by the user/client), is stored in the searchable garment database i.e. in the memory).
	Su teaches determine a match score (MS) by comparing 3D models represented as DSI of at least one AOC of a vendor with that of at least one AOC of the user. ((Su disclosed in page 3-4 para [0035]: “In certain embodiments, this may include general search terms, one or more images of a garment that a client is searching for or wishes to receive a size recommendation for , style and shape preferences associated with a client including example brands , sizes , shapes , and styles , or any other such information related to a user search for one or more garments ... In certain embodiments, target garment information may identify a web page or sales portal associated with a specific garment design.” It has been disclosed in page 7 para [0071]: “. The match system communicates match information related the requested shape or style information as mapped to the plurality of garments having the threshold similarity to the set of shape or style preferences. In certain embodiments, this may be a list of garments, with a match value identifying how closely each garment matches the requested preferences. This may be, for example, a percentage-based match based on a linear or weighted analysis of the physical dimensions of the preference and the garment. This may be a scored non-linear scale based on history information associated with previous purchases. In other embodiments, this may include multiple types of matching scores or information, along with confidence scores relating to the strength or volume of the data that the match is based on.” Here, the plurality of articles of clothing (AOC) or garments from the vendor (e.g. web page or sales portal) being provided, with a match value identifying how closely each garment matches the requested preferences of the user. A percentage-based match based on a linear or weighted analysis of the physical dimensions of the preference and the garment, also matching scores or information, along with confidence scores being provided in above example).
However, Su doesn’t explicitly teach provide a visual comparison of a plurality of AOCs simultaneously superimposed over each other;
and Bartle teaches provide a visual comparison of a plurality of AOCs simultaneously superimposed over each other; (Bartle disclosed in page 50:1-50:2 under ‘Introduction’: “Our framework consists of two components: a 3D editor that generates the designer-envisioned 3D target garment geometry, and a pattern maker that creates the 2D patterns that replicate this target geometry when lifted into 3D via a physical draping simulation correctly accounting for the intrinsic deformation the cloth undergoes during draping … The user can alter individual garments, changing length or fit, or mix together components from different garments … Our 3D editor allows users to schematically specify the garment modifications they wish to apply (Figure 1, left) and then automatically generates a 3D garment that preserves the original input style and conforms with designer expectations. We compute this target garment by extending a formulation of garment style originally designed solely for grading purposes to other garment editing operations, and show it to be equally effective in these settings.” In page 50:8-50:9, the Figure 6 shown the example of different AOCs such as target AOC/clothing rendered in the back for reference and simulation result shown after pattern adjustment (the front AOC), i.e. a comparison is shown between two AOCs (e.g. two dresses in 1st two rows in this example), superimposed over each other based on DSI (3D garment model). Further, Figure 7 shown the comparison between two AOCs such as user-specified transition seam (top), region (bottom) highlighted being shown and re-simulated garment after pattern adjustment (target in back for reference), therefore, two AOCs such as target dress and output dress are superimposed simultaneously over each other and provided visual comparison in Figures 6 and 7).
Therefore, Su and Bartle are analogous art because they are related in performing customization or modifying of 3D garment/apparel model. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Su and Bartle before him or her, to modify the alterations of digital 3D garment model desired by the user of Su, to include visual comparison of digital 3D garment model of different AOCs by superimposing each other of Bartle. The suggestion/motivation for doing so would have been obvious by Bartle because different AOCs such as target AOC/clothing rendered in the back for reference and simulation result shown after pattern adjustment (the front AOC) Figures 6 and 7, i.e. a comparison is shown between two AOCs, e.g. two dresses as target dress and output dress are superimposed over each other based on DSI or 3D garment model (Bartle discussed in page 50:8-50:9, shown in Figures 6 and 7). Therefore, it would have been obvious to combine Bartle with Su to obtain the invention as specified in the instant claim(s).
However, neither Su nor Bartle do not explicitly teaches obtain … corresponding identification information related to the at least one AOC from a memory; 
and Nayak teaches obtain … corresponding identification information related to the at least one AOC from the at least one memory of the system; (Applicant of this current application discussed in para [0093], data related to the apparel such as identification information processed by the controller and store the collected data into a memory of the system, included as one or more of QR codes, bar codes, radio-frequency identification (RFID) tags, biometric markers etc. which may read corresponding tags and form corresponding sensor information. Nayak disclosed in page 3 under ‘Introduction’, “an attempt has been made in this paper to review various applications of RFID in the textile and clothing, manufacture and distribution. This paper also covers the technology of RFID …”. It has been discussed in page 3 under heading ‘RFID systems’: “Radio frequency identification is an automatic identification method consisting of several components such as tags, tag readers, edge servers, middleware, and application software … Among these the three important components are RFID tag (also known as transponder), RFID reader (also known as transceiver or interrogator) and software for data processing. An RFID tag is a small object that can be attached to or embedded into a product … The tags contain electronic product code (EPC) and the information related to the product like the name of the company, batch and year of manufacturing, price etc.” In page 4 under heading ‘Working of an RFID systems’, it has been disclosed: “The reader communicates with a tag, which contains digital information (Figure 2). A collection of wired and wireless network constitutes the communication infrastructure that carries out a series of information transfer actions to deliver the data stored in a tag to the reader … The tags can consist of read only memory (ROM), volatile read/ write random access memory (RAM) …” Further, it has been disclosed in page 8 under heading ‘RFID used in fitting room’: “Radio frequency identification technology is used in the fitting room … Automatic suggestions are provided to men buying clothes in the store when they go to a dressing room to try a suit. A ‘smart mirror’ informs them what kind of suit or accessories will be appropriate. An RFID reader on the smart mirror in the fitting room determines which clothing has been brought into the room from the RFID tag attached to the apparel.” The Radio Frequency Identification tags (RFID tag), which contains digital information are stored in the RAM or ROM (memory). Therefore, Nayak teaches corresponding identification information related to the AOC being obtained from the memory of the RFID system).
Therefore, Su, Bartle and Nayak are analogous art because they are related in helping customers/clients with more favorable fitting of garment/apparel to have a successful and satisfying shopping experience. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Su, Bartle and Nayak before him or her, to include obtaining 3D digital garment model (DSI) and performing the alterations of 3D garment model of Su and Bartle, to include the corresponding identification information related to the AOC or garment being obtained from the memory of the RFID system of Nayak. The suggestion/motivation for doing so would have been obvious by Nayak because the Radio Frequency Identification tags (RFID tag), which contains digital information are stored in the RAM or ROM (memory) and an RFID tag is a small object attached to or embedded into a product (e.g. garment/apparel). When the tag reader or scanner communicates with a tag, which contains digital information of the product, then a series of information transfer actions to deliver the data stored in a RFID tag to the reader/scanner (Nayak disclosed in page 3, 4 and 8). Therefore, it would have been obvious to combine Nayak with Su and Bartle to obtain the invention as specified in the instant claim(s).
Regarding claims 10-16, Su, Bartle and Nayak teach The method according to claim 9, are incorporating the rejections of claims 2-8 respectively, because claims 10-16 have substantially similar claim language as claims 2-8, therefore claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Su, Bartle and Nayak as discussed above for substantially similar rationale.
Regarding claim 17 is incorporating the rejections of claim 9, because claim 17 has substantially similar claim language as claim 9, therefore claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Su, Bartle and Nayak as discussed above for substantially similar rationale.
Regarding claims 18-20, Su, Bartle and Nayak teach The method according to claim 17, are incorporating the rejections of claims 2, 4 and 5 respectively, because claims 18-20 have substantially similar claim language as claims 2, 4 and 5, therefore claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Su, Bartle and Nayak as discussed above for substantially similar rationale.

Conclusion
8.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. An NPL “A template of ease allowance for garments based on a 3D reverse methodology” S. Thomassey et.al. deals with a new method to estimate the ease allowance between the body and the garment in 3D during the design stage of customized garments. This original procedure uses recent advances in body scanning technologies and CAD software. The scope of our study is limited to the assessment of the ease allowance for the 3D design on a reference body. A reverse methodology followed by reverting from the scan of a real tailored garment on the body to the design of garment on the 3D virtual body. This process helps to specify how and at what distance a garment actually orients itself in free space around the body. This information is then analyzed using image processing and used to obtain a reduced number and precise values which help us to translate points of surfacing in 3D space. The pattern constructed in the 2D design mode, the patterns superimposed already flattened from the 3D with the commercial software “Design Concept 3D”. The superimposition is shown in the Fig. 3. In order to superimpose the two corresponding planar figures accurately with the help of the markers, it is advisable to use large size markers, enough to guarantee a clear identification. After obtaining these superimposed planes, a brief idea of the spatial distribution of the fabric around the body for that particular plane is found. The Fig. 5 shows the related methodology.
    	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUPUR DEBNATH whose telephone number is (571)272-8161. The examiner can normally be reached on Monday to Friday from 10:00 a.m. to 6:00 pm (EST). 
    	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached at telephone number (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
   	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
   Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

 /NUPUR DEBNATH/ Examiner, Art Unit 2148                                                                                                                                                                                             

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148